Title: William B. Sprague to James Madison, 8 March 1830
From: Sprague, William Buell
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Albany. NY.
                                
                                March 8. ’30.
                            
                        
                         
                        I am undertaking, partly for my own amusement, and partly for the gratification of the curious who may come
                            after us, to make out a geneological account of the most distinguished men of our country, including Presidents of the
                            United States, Signers of the Declaration of Independence &c. Will you, Sir, in addition to all the other favors
                            you have rendered me, have the goodness to furnish me with such an account of your ancestry as may be within your reach,
                            including names, places of residence, and any interesting facts in respect to any of them which it may be a matter of
                            interest to preserve. I will just add that it is not my intention to publish any thing of this kind at present, though I
                            intend the curious publick shall ultimately have the benefit of my researches.
                        I beg you will pardon me, Sir, for troubling you so often and in so many ways, & believe me, with the
                            highest respect, Your most obed & obliged,
                       
                            
                        
                        
                            
                                William B. Sprague
                            
                        
                    